Petroleum Development Corporation October 10, 2007 Mr. H. Roger Schwall Assistant Director United States Securities and Exchange Commission Division of Corporation Finance 100 F Street, N.E. Mail Stop 7010 Washington, D.C. 20549-7010 RE:Rockies Region 2006 Limited Partnership Registration Statement on Form 10 Filed August 29, 2007 File No. 000-52787 Dear Mr. Schwall: Pursuant to our phone conversation with Laura Nicholson on October 9, 2007, this letter is to inform you that we will be unable to respond to the staff's September 27, 2007, comment letter within the 10 business days as requested. We will file our response to the staff's comment letter and Form 10/A, to include, among other revisions, audited financial statements through September 30, 2007, on or before November 20, 2007. If you have any questions regarding the above, please do not hesitate to contact me or Cindy Dalton at (304) 842-3597. Respectfully, /s/ Darwin L. Stump Darwin L. Stump Chief Accounting Officer cc:Karl Hiller, Accounting Branch Chief, Securities and Exchange Commission Laura Nicholson, Securities and Exchange Commission John R. Null,Schneider Downs & Co., Inc. Laurence S. Lese, Esq., Duane Morris LLP CORPORATE OFFICE: DENVER OFFICE: EVANS OFFICE: Petroleum Development Corporation 120 Genesis Blvd. • P.O. Box 26 Bridgeport, WV 26330 304-842-3597 Petroleum Development Corporation 1775 Sherman Street, Suite 3000 Denver, CO 80203 303-860-5800 Petroleum Development Corporation 3801 Carson Avenue Evans, CO 80620 970-506-9272
